— ’Decree, in so far as it affects damage parcels Nos. 2, 3A, 4A, 5A, 5B and 6A, reversed upon the law and the facts, with costs, and proceeding remitted to the Special Term for a rehearing. The award of $50,000 made in tMs proceeding was not only in disregard of the testimony of the real estate experts both for the city and the claimant, but of the qualified engineers, and was so far below the estimates of damage by the city’s witnesses that we are of opimon that it was erroneously made and, therefore, must be set aside. (Matter of Simmons [Ashokan Reservoir], 132 App. Div. 574; Matter of City of New York [Titus Street], 139 id. 238; People.ex rel. Hallock v. Hennessy, 152 id. 767.) The damages in tMs proceeding embrace, first, the intrinsic value of the lands and improvements actually taken; second, the consequential damage to the remaining lands, due to the division of the parcel into two separate urnts, including the cost of constructing retaining walls on both sides of Beach Channel drive, and, third, the consequential damage to the improvements of claimant’s plant, including the cost of the overhead and underground structures made necessary by the taking. Lazansky, P. J., Rich, Kapper, Hagarty and Seudder, JJ., concur.